DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-19 are pending. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy for EP14197449.3 has been filed in parent Application No. 15/535,053, filed on 12/11/2015. However, there was no certified copy for EP15158224.4 in the parent application, and a copy was retried directly from WIPO.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claims disclose the term “particles” and “fibers”. It is not clear what the scope of the terms is intended in the claims. The term “particles” is not defined in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim Interpretation
Claims 1-19 are product-by-process claims. M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
The limitations directed to the process steps of making the scaffold is not considered to provide any structural limitation to the claimed product, and thus, they do not provide any patentable weight in determining the patentability of the claimed product.
Therefore, the claims are interpreted as a graft scaffold comprising a gelling polysaccharide selected from gellan gum, acylated and sulfated gellan gum; at least one of particles, fibers or mammalian cells; and alginate.

Claim Rejection
Claims 1-8, 12-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris et al. (AU2013204780; IDS ref.) in view of Lee et al. (2011, J Biomed Mater Res; IDS ref.).
Ferris et al. teach a cellular construct or a scaffold comprising gelling biopolymer including gellan gum and alginate in combination (p.9, lines 23-26).
Ferris et al. teach the use of components that are compatible with cell viability such as solid particles or powders (RE: claim 1), and also includes sugars such as glucose (RE: claim 8) (p.11, lines 7-20).
Ferris et al. teach that the examples of the viable cells include bone or cartilage cells, or undifferentiated cells (stem cells) (p.14, line 27 thru p.15, line 4; RE: claim 12).
Regarding the concentration of the gelling polysaccharide being 1-6% (claim 1), this limitation is directed to the concentration in the solution utilized in the method of making the claimed scaffold. This cannot be considered to limit the final concentration of the gelling polysaccharide in the scaffold. Thus, the concentration does not necessarily provide patentable weight in determining patentability of the claimed product. 
Regarding the concentration of gelling polysaccharide (RE: claim 2), alginate concentration (RE: claim 3), or the aqueous solution of a gelling polysaccharide comprising divalent ions at 10-150 mmol/l (RE: claim 5), Ferris et al. do not teach the limitations. However, it is considered that each concentration of the components in the solution is for the process of making the claimed product, and it is construed that they are not final concentrations of gelling polysaccharide, alginate, divalent ions in the 
Regarding claim 4 directed to the gelling polysaccharide being acylated gellan gum, Ferris et al. teach the use of low-acyl gellan gum (p.21, line 23). Furthermore, it is known in the art that there are two types of gellan gum: one with low acylated form and one with high acylated form according to Lee et al. (p.239, 1st col., 1st para.). Thus, one skilled in the art would understand that gellan gum is inherently acylated. 
Regarding claims 6-7, Ferris et al. teach that the aqueous medium used in the formulations can include other components such as solid particles or powders or fine threads or fibers (p.11, lines 12-15), and the medium is for cell culture of mammalian cells. Since the addition of other components is disclosed as optional, one skilled in the art would recognize that the scope of Ferris et al. is either including the other components such as particles and/or fibers or without them in the formulation. Thus, the teaching of Ferris et al. would meet the limitations of claims 6-7.
Regarding the cell concentration (RE: claim 13), Ferris et al. teach the cell concentration is about 1x102 to 1x108 cells/ml or about 1 x 104 to about 5x106 cells/ml (p.15, lines 20-24) which overlaps with the concentration of the claimed concentration, however, the claimed concentration is considered as in the solution prior to the mixing with the gelling polysaccharides, and thus, the claimed concentration is not considered the final concentration of the cells in the scaffold. Thus, the limitation does not provide any particular structure to the claimed product.
Regarding the limitations of claims 16-19, the limitations are directed to the 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris et al. in view of Lee et al. as applied to claims 1-8, 12-13 and 16-19 above, and further in view of Kang et al. (US 2012/0089238; IDS ref.), Atala et al. (US 7,531,503; IDS ref.) and James et al. (2009, Plast. Reconstr. Surg.; IDS ref.)
Regarding claims 9-10 and 13, Ferris et al in view of Lee et al. do not teach the limitations.
Kang et al. teach that one or more therapeutic agents can be included in the cell composition for bioprinting, and the therapeutic agents can be growth factor such as TGFb, FGF, IGF (para. 79), and referred US PAT. 7,531,503 (Atala et al.) for the therapeutic agents. According to Atala et al., TGFbeta including beta1, beta2 and beta3 are exemplified (see para. 90).
It would have been obvious to a person skilled in the art to use growth factors taught by Kang et al. including TGFbeta3 for the composition taught by Ferris et al. in view of Lee et al. with a reasonable expectation of success. This is because the purpose of the therapeutic agents taught by Kang et al. are for tissue engineering and repair, particularly cartilage tissue (para. 89, 94), and Ferris et al. teach that the tissue constructs for various tissue 
Regarding claims 11 and 14 directed to the concentration of growth factor being the claimed range, or TGFbeta3 being 10 ng/ml in the printing mix, this limitation is considered to provide the structural limitation since they are in the printing mix (final product).
Ferris et al. in view of Lee et al. in further view of Kang et al. do not particularly teach the concentration of growth factor being the claimed range, or TGFbeta3 being 10 ng/ml in the printing mix.  
However, it would have been obvious to a person skilled in the art to use a suitable concentration of TGFbeta3 in order to obtain therapeutic effect upon the grafting of the gelled composition in vivo. For example, it is known in the art that at the concentration of TGFb3 at 0.5-20 ng/ml is utilized in cell growth and 10 ng/ml for chondrogenic differentiation according James et al. (see p.3, Cellular proliferation assays; p.4, Chondrogenic differentiation and assessments). Thus, with the effective concentration of TGFb3 known in the art, one skilled in the art would modify the concentration of TGFb3 for the desired outcome of the bio-ink formulation taught by Ferris et al. in view of Lee et al. and Kang et al.
Regarding claim 15 directed to the width of the lines formed with deposited printing mix being 700-1100 m, Ferris et al. do not particularly teach the limitation.
However, Ferris et al. utilize an ink-jet printer to deposit the lines of the bio-ink composition (p.10, lines 4-12), the width of the lines is dependent on the diameter of the m or more (para. 22), and the layers formed by lines deposited can be thick up to 1000 m (para. 27). Based on this teaching, it is expected that the lines deposited by the nozzle as taught by Kang et al. can have a width corresponding to the inner diameter of the nozzle, and the thickness of the layer formed by lines. Thus, it would have been obvious to a person skilled in the art to modify the diameter of the nozzles for depositing the bio-ink formulation of Ferris et al. to the range as claimed based on the teaching of Kang et al. with a reasonable expectation of success.
Regarding the limitation directed to the lines overlapping by 20-60% (claim 15), Ferris et al. do not teach the limitation. However, Kang et al. teach that the 3-D deposition of the composition can be carried out by depositing lines overlapping in each layers (see Fig. 7), and the 3D structure is fabricated by accumulating the 2D patterns having multiple lines by a layer-by-layer process (para. 87). Kang et al. also teach that the structural support polymer is deposited in a plurality of regions in a plurality of adjacent layers at least partially overlapping one another to form a supporting matrix interconnecting the plurality of adjacent layers (para. 28). It would have been obvious to a person skilled in the art to have a configuration of the Ferris et al.’s composition to 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TAEYOON KIM/           Primary Examiner, Art Unit 1632